—Appeal from an order of Family Court, Erie County (Townsend, J.), entered October 19, 2001, which dismissed the petition seeking modification of a prior custody order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Family Court did not err in dismissing the *1006petition seeking modification of a prior custody order without conducting a hearing. Petitioner failed to make a sufficient evidentiary showing to warrant a hearing (see Matter of Culpepper v Caldwell, 284 AD2d 946 [2001]; David W. v Julia W., 158 AD2d 1, 6-7 [1990]). Present — Pigott, Jr., P.J., Green, Wisner, Burns and Gorski, JJ.